Opinion of the Court, by
Judge Owsley.
THIS is an action of covenant, brought by White, in the Jefferson circuit court, against the appellants. Verdict and judgment were obtained by White; to reverse which, this appeal is prosecuted.
The only question which we deem necessary to notice, is, whether the writing upon which suit was brought, should have been declared on according to its operation in law, and not in hæc verba.
That a covenant may be declared on, either in its words, or according to its operation in law, we have no doubt. A difference is said to exist between declarations and pleas; in the latter, the operation of the covenant or deed must be expressly averred. 1 Saund. 274, n. 1; Cro. Eliz. 195; Cro. Jac. 383.
The judgment of the circuit court must, therefore, be affirmed with costs and damages.